DETAILED ACTION
Claims 1-21 are pending, and claims 1-7, 9, 11-12, and 14-15 are currently under review.
Claims 8, 10, 13, and 16-21 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species a(1), species b(1), species c(1), and species d(2) in the reply filed on 7/05/2022 is acknowledged.
Claims 8, 10, 13, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/05/2022.

Claim Interpretation
The instant claims include several recitations of apparatus functional limitations (ie. “heating element configured to heat…” “power source configured to supply…”), which the examiner recognizes to only impart a structure that would be capable of performing said functional limitations.  In other words, apparatus claims cover what a device is, not what a device does, such that recitations with respect to the manner in which a claimed device operates does not distinguish from the prior art of the structure is the same.  See MPEP 2114.  Accordingly, any prior art that meets a structure imparted by said functional limitations is reasonably considered to meet the instant claims as further explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vader et al. (US 2017/0182553) alone, or alternatively in further view of Bui et al. (US 2016/0263832) and/or Hunt (US 2013/0218282).
Regarding claim 1, Vader et al. discloses a 3D printer for depositing conductive liquid material [abstract]; wherein said printer includes a printhead (102) having a nozzle (410), heating elements (620a,b), an electromagnetic coil (510) wrapped around said print head, and a platform (112) onto which an object is formed and is moveable along x and y axes [0031, 0036, 0039, fig.1, 4-6].  The examiner considers the printhead of Vader et al. to meet the limitations of an ejector as both structures serve to eject liquid material, and the platform of Vader et al. to meet the limitation of a substrate.  Although not expressly depicted by Vader et al., the examiner further submits that a power source connected to the electromagnetic coil would have naturally been expected to be present, or it would have been obvious to provide a power source, because Vader et al. expressly teaches supplying power to the coil and one of ordinary skill would recognize that said coil must naturally be powered by some kind of powder source in order to operate, as would have been recognized by one of ordinary skill [0046, 0050].  See MPEP 2145(II).
The examiner notes that the recitations of “configured to heat…”, “configured to supply…”, and “substrate configured to…” are instances of functional language as explained above, which merely impart a structure of a heater capable of melting solid material within the ejector, a power source capable of pulsing the coil to control material flow rate from the nozzle, and a substrate capable of supporting liquid material and being translated in an arcuate path as claimed.  See MPEP 2114.  Accordingly, the heaters (620a,b) are expressly taught by Vader et al. to melt the solid metal feed wire in the printhead to form a liquid [0039-0040].  Vader et al. expressly teaches that the coil can be pulsed to control liquid ejection [0005, 0046, 0050].  Vader et al. expressly teaches that the platform serves to support a formed object (ie. made of the liquid) as stated above.  The examiner further submits that the broad disclosure of freedom of platform movement in the x and y axes by Vader et al. means that the platform of Vader et al. can freely move in both x and y axes (ie. two dimensions), which meets the instant claim because the structure of Vader et al. would be entirely capable of moving along an arcuate path located in said x and y axes as would have been recognized by one of ordinary skill.  See MPEP 2114.
Alternatively, Vader et al. does not expressly teach that the platform is capable of movement in an arcuate path as claimed.  However, this feature would have been obvious in view of Bui et al.  Bui et al. discloses that it is known to deposit material in additive manufacturing using a spiral pattern (ie. arcuate path) because said spiral pattern allows for continuous deposition without stopping, wherein said deposition pattern utilizes movement of the build plate [0025, 0045, fig.6].  Therefore, it would have been obvious to one of ordinary skill to modify the printer of Vader et al. by enabling a spiral pattern deposition to allow for continuous deposition as taught by Bui et al.
Vader et al. does not expressly teach that the arcuate contours define a strut as claimed.  However, the examiner again notes that this recitation is an instance of functional language which does not impart any further structure to the claimed printer because the printer of Vader et al. would be entirely capable of forming any desired shape, including a strut.  See MPEP 2114.  It is further noted that the recitation of limitations directed to an article worked upon (ie. strut shape) alone, without more, is not considered to impart patentability to the claims.  See MPEP 2115.  Again, since the printer of Vader et al. would be capable of forming any desirable object by 3D printing, including a strut shape, the examiner cannot consider the claimed printer to be patentably distinct over the printer of the prior art.  Alternatively, although Vader et al. does not expressly teach a strut shape, Hunt discloses a method of additively manufacturing a component including a truss structure for medical implants [abstract, 0080].  Therefore, it would have been obvious to one of ordinary skill to modify the printer of Vader et al. to print truss shapes for medical implants as taught by Hunt.
Regarding claim 2, the aforementioned prior art discloses the printer of claim 1 (see previous).  The examiner notes that the recitation of “further configured to advance…” is an instance of functional language as explained above, which merely imparts a substrate structure that is capable of advancing along arcuate paths for multiple layers as claimed.  See MPEP 2114.  Again, the examiner further submits that platform of Vader et al., which is free to move in the x and y axes by Vader et al. would be entirely capable of moving along an arcuate path located in said x and y axes as would have been recognized by one of ordinary skill.  Said printer of Vader et al. further allows z movement between the printhead and platform, such that arcuate paths of a plurality of layers would also be entirely capable of the printer of Vader et al.  See MPEP 2114.
Alternatively, Bui et al. further teaches spiral patterns (ie. arcuate paths) as stated above, wherein said pattern also expressly includes multiple layers [fig. 4].
Regarding claims 3-7, 9, 11, and 15, the aforementioned prior art discloses the printer of claim 2 (see previous).  As stated above, the examiner notes that the limitations pertaining to how the strut structure is oriented are directed to a manner of operating the claimed printer and the material worked upon (ie. structures to be made), which upon further consideration are not considered to impart any further structure other than what is already recited in the instant claims.  See MPEP 2114 & MPEP 2115.  Accordingly, the examiner submits that the printer of the aforementioned prior art would be entirely capable of building a strut structure as claimed absent concrete evidence to the contrary.  
Alternatively, Hunt further depicts progressive build-up of the truss structures [fig.5a-d].  The examiner submits that said figures of Hunt expressly depict a combination of angled trusses (ie. laterally offset layers), node sections where said trusses meet, trusses beginning at nodes, and vertical trusses, wherein said trusses and nodes intersect with each other.  The examiner submits that the truss structure of Hunt would naturally be expected to include “at least one layer between the first layer of a strut and a node” and a “diameter of the strut larger than a drop after solidification” because one of ordinary skill would understand the structure of Hunt to be made of more than a single layer between nodes and more than a single drop of material per layer per the basic concept of additive manufacturing (ie. build-up of multiple deposited layers of material).  
Regarding claims 12 and 14, the aforementioned prior art discloses the printer of claim 2 (see previous).  The examiner notes that the recitations the arcuate contour shape and orientation are instances of functional language as explained above, which merely imparts a substrate structure that is capable of advancing along arcuate paths as claimed.  See MPEP 2114.  Again, the examiner further submits that platform of Vader et al., which is free to move in the x and y axes by Vader et al. would be entirely capable of moving along an arcuate path located in said x and y axes as would have been recognized by one of ordinary skill.  Said printer of Vader et al. further allows z movement between the printhead and platform, such that arcuate paths of a plurality of layers would also be entirely capable of the printer of Vader et al.  See MPEP 2114.
Alternatively, Bui et al. further teaches a spiral pattern as stated above, wherein said pattern is initiated from an inner portion and moves radially outwards, which is considered to meet the claimed limitation of beginning at a center and moving outwardly according to broadest reasonable interpretation [fig. 3, 6].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vader et al. (US 2017/0182553) alone or in view of others as applied to claim 2 above, and further in view of Luo et al. (2015, Three-dimensional printing of hollow-struts-packed bioceramic scaffolds for bone regeneration).
Regarding claim 7, the aforementioned prior art discloses the printer of claim 2 (see previous).  The aforementioned prior art does not expressly teach printing hollow struts as claimed.  Luo et al. discloses that it is known to additively manufacture implants with hollow struts to improve bone regeneration [abstract, “introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the printer of the aforementioned prior art to print hollow struts such that implants with improved bone regeneration properties can be made as taught by Luo et al.  Although Luo et al. is directed to ceramic materials rather than metal materials as taught by Vader et al. and Hunt, the examiner submits that the prior art is directed to the same field of endeavor and solving the same issue of additively manufacturing implant parts for medical applications, wherein a similar effect of improving bone regeneration due to the structure of hollow struts would have occurred for both ceramic and metal implant materials as would have been recognized by one of ordinary skill.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734